          Case 2:17-cv-00822-DLR Document 254 Filed 01/31/20 Page 1 of 2



 1   TALONYA ADAMS
     ASBN 031276
 2   Two North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 3   Telephone 602.343.1838
     ta@1700westlaw.com
 4

 5                          IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
     Talonya Adams,                                         Case No. CV-17-00822-PHX-DLR
 8                           Plaintiff,                     PLAINTIFF’S MOTION TO RESET
 9                                                          FEBRUARY 5, 2020 HEARING
     v.
10   Arizona Senate,
11                           Defendant.
12
             Plaintiff Talonya Adams respectfully moves the court to reset the February 5, 2020 hearing
13
     based upon good cause and as follows:
14
          1. The hearing of this case has been set on Wednesday, February 5, 2020 at 3 p.m.;
15

16        2. Ms. Adams hereby regretfully informs the Honorable Court that she is unavailable, due to a

17        previously scheduled client matter. On November 5, 2020 at 10:00 a.m. Ms. Adams is
18
          scheduled to be in Hood River Circuit Court for oral arguments on summary adjudication
19
          motions. Additionally, pre-trial motions are scheduled to be heard on February 21, 2020 and a
20

21        four-day trial is set to commence on February 25, 2020;

22        3. Due to the aforementioned legal constraints, Ms. Adams respectfully requests that this
23
          Court reset February 5, 2020 hearing to a Friday afternoon in March 2020, subject to the
24
          availability of the Honorable Court’s calendar;
25

26        4. Mr. Moberly, Arizona Senate’s legal counsel does not object to the hearing being reset to

27        early March and does not have any conflicts in early March;
28
         Case 2:17-cv-00822-DLR Document 254 Filed 01/31/20 Page 2 of 2



 1      5. This motion is made in good faith and not intended to delay the proceedings in this case.
 2
            DATED: January 31, 2019
 3

 4                                                       RESPECTFULLY SUBMITTED,

 5

 6                                                       By: Talonya Adams
                                                            Talonya Adams
 7                                                          1700 West Law, PLLC
                                                            Two North Central Avenue, Suite 1900
 8                                                          Phoenix, Arizona 85004
 9
                                                            (602) 343-1838

10                                                           ta@1700westlaw.com

11

12                                  CERTIFICATE OF SERVICE

13

14          I hereby certify that on January 31, 2019, I electronically transmitted the foregoing

15   document to the Clerk’s Office using the CM/ECF system for filing and e-mailed a copy of

16   the foregoing to:

17                                        Michael Moberly
                                    Ryley, Carlock & Applewhite
18                                One N. Central Avenue, #1200
                                    Phoenix, Arizona 85004
19                                     mmoberly@rcalaw.com
20
                                                         Talonya Adams
21
                                                         Talonya Adams, Plaintiff
22                                                       1700 West Law, PLLC
23
                                                         Two North Central Avenue, Suite 1900
                                                         Phoenix, Arizona 85004
24                                                       (602) 343-1838

25                                                       ta@1700westlaw.com

26

27

28


                                                     2
